                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE WESTERN DISTRICT OF TEXAS

                                   SAN ANTONIO DIVISION


UNITED STATES OF AMERICA                      §
                                              §
VS.                                           §                    NO. SA:18-CR-00390(1)-OLG
                                              §
ROBERT MIKELL USSERY                          §


                       UNOPPOSED MOTION FOR CONTINUANCE

TO THE HONORABLE ORLANDO L. GARCIA, CHIEF UNITED STATES DISTRICT
JUDGE FOR THE WESTERN DISTRICT OF TEXAS, SAN ANTONIO DIVISION:

       NOW COMES the Defendant, ROBERT MIKELL USSERY, by and through his

undersigned counsel, and respectfully moves this Honorable Court to continue the January 31,

2019 Plea Agreement Deadline and the February 11, 2019 Jury Selection and Trial Setting for at

least 120 days, and for good cause would show the following:

       1.      Robert Ussery is currently detained without bond in the Central Texas Detention

Center (GEO) pursuant to a Court Order dated May 29, 2018.

       2.      The current the Plea Agreement deadline is January 31, 2019 and the Jury Selection

and Trial are scheduled to commence on February 11, 2018.

       3.      On December 20, 2018, this Honorable Court granted undersigned counsel’s

Unopposed Motion for Competency Examination of Defendant (docket no. 62) and ordered

Defendant be transferred to an appropriate facility to be examined. Presently, Defendant is

detained in the GEO detention center awaiting transfer to the appropriate facility. For this reason,
undersigned counsel requests a 120 day continuance of the Plea Agreement Deadline and the Jury

Selection and Trial Settings.

       4.      Undersigned counsel has conferred with Assistant U.S. Attorney Sarah Wannarka

regarding this motion and she advised is not opposed to it and recommends a 120 day continuance.

       5.      This Motion is not made for purposes of delay. This Motion is made to allow time

for Defendant to be transferred to the appropriate facility to be examined to determine his mental

competency to proceed in this case.

       WHEREFORE, undersigned counsel respectfully moves this Honorable Court to continue

the Plea Agreement Deadline and the Jury Selection and Trial dates for 120 (90) days, and for such

other and further relief as this Honorable Court deems just and proper.

                                             Respectfully submitted,

                                             MASSON & PERANTEAU, P.L.L.C.
                                             Tower Life Building
                                             310 S. Saint Mary’s Street, Suite 1240
                                             San Antonio, Texas 78205
                                             210.212.9098 [office]
                                             pperanteau@aol.com


                                             By:    /s/ Patrick T. Peranteau
                                                    Patrick T. Peranteau
                                                    State Bar No. 15771300

                                             ATTORNEY FOR DEFENDANT,
                                             ROBERT MIKELL USSERY



                            CERTIFICATE OF CONSULTATION

       Undersigned counsel has consulted with Assistant U.S. Attorney Sarah Wannarka
regarding this requested continuance and she has advised that she is not opposed to it.

                                             __/s/ Patrick T. Peranteau
                                CERTIFICATE OF SERVICE

       I hereby certify that on the 24th day of January, 2019, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system which will send electronic notification of such

filing to Sarah Wannarka, Assistant United States Attorney.

                                             __/s/ Patrick T. Peranteau
                             UNITED STATES DISTRICT COURT

                        FOR THE WESTERN DISTRICT OF TEXAS

                                SAN ANTONIO DIVISION


UNITED STATES OF AMERICA                     §
                                             §
VS.                                          §               NO. SA:18-CR-00390-OLG
                                             §
ROBERT MICHAEL USSERY                        §



                                         ORDER


       On this date came on to be considered Defendant’s Unopposed Motion for Continuance,

and said Motion is hereby:



              GRANTED                     DENIED



SIGNED on this the _____ day of January, 2019.




                                          ________________________________
                                          ORLANDO L. GARCIA
                                          CHIEF UNITED STATES DISTRICT JUDGE
